Citation Nr: 1017901	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for throat cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military duty from May 1969 to 
December 1971.  His service included a one-year tour in the 
Republic of Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The Board remanded the claim in September 2008 for additional 
development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's sole contention is that his claimed throat 
cancer is attributable to his presumed exposure to herbicide 
agents during his documented tour in Vietnam.

The clinical evidence on file reveals that in March 1995, the 
Veteran underwent a left lymphadenectomy for removal of a 
cancerous tumor from his neck which was found to extend from 
the carotid bulb inferiorly to the mid-portion of the common 
carotid artery.  An initial report noted uncertainty as to 
whether this cancer was epithelial or lymphoma, but a second 
pathology review found that this tumor was metastatic and 
poorly differentiated, but most consistent with squamous cell 
carcinoma.

It is argued on and behalf of the Veteran that although the 
metastatic tumor was removed from the throat, the primary 
cancer must have been respiratory in nature affecting either 
the lung, bronchus, larynx, or trachea, thus being 
presumptively related to herbicide exposure in accordance 
with 38 U.S.C.A. § 1116(a) (West 2002).  Alternatively, it is 
argued that there remains uncertainty about the type of 
cancer which was diagnosed, and if the initial suspicion of a 
lymphoma-type cancer was confirmed, such cancer would also be 
presumptively related to herbicide exposure for a veteran who 
served in Vietnam in accordance with 38 U.S.C.A. 
§ 1116(a)(2)(A) (West 2002).

The Veteran submitted the records from his March 1995 
surgical treatment for cancer, and these records did not 
identify the primary or original site where the cancer 
manifested before it metastasized to the tumor which was 
removed from his throat.

As part of the Board's September 2008 remand, it was noted 
that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to order examinations and request opinions when 
the evidence on file is insufficient to render an informed 
decision.  The Board noted that the Armed Forces Institute of 
Pathology (AFIP) is an agency specializing in consultation on 
pathologic specimens with world renowned expertise in the 
field.  Under the circumstances, the Board found that 
additional development of the evidence was necessary, in the 
form of an advisory opinion from the AFIP, to resolve the 
medical questions relating to the primary site of the 
Veteran's metastatic neck cancer.  Further, in September 
2008, the Board noted that it was possible (although by no 
means certain) that AFIP through pathological studies may be 
able to ascertain the location of the Veteran's original 
cancer before it metastasized in the tumor of his throat 
which was surgically removed in 1995.

The Board also noted in September 2008 that before such an 
opinion could be obtained, however, VA must secure all 
relevant pathological materials (e.g., pathology reports, 
tissue blocks, slides).  The Board essentially determined 
that pathological materials associated with the Veteran's 
1995 surgery were required for additional testing.



Following the Board's September 2008 remand the Veteran 
supplied VA with a completed VA Form 21-4142, which 
authorized VA to contact the Central Texas Medical Center for 
the purpose of retrieving any and all available pathologic 
specimens of the Veteran's throat cancer tumor which was 
surgically excised at that hospital in March 1995 along with 
all associated slides and/or blocks (Path. No. 95-713 and 95-
836).  

An October 2009 letter from the AMC to the Central Texas 
Medical Center requested that all treatment records, hospital 
summaries, findings and/or diagnoses for the period from 
March 1, 1995, to March 31, 1995.  The letter also added:  
"Specifically, we need you to submit all available 
pathological specimens of [the Veteran's] throat cancer tumor 
which was surgically excised in March 1995.  We [are] also 
requesting all associated slides and/or blocks (Path. No. 95-
713 AND 95-836)."  

A second request letter was sent to the Central Texas Medical 
Center from the AMC in November 2009; this letter, however, 
did not include the above-quoted language set out in bold 
print.  The Board observes that both the October and November 
2009 letters to the Central Texas Medical Center from the AMC 
included the following instruction:  "Please provide a 
negative response if you do not have any information 
concerning this veteran."  

Medical records were mailed from the Central Texas Medical 
Center to the AMC in December 2009.  Review of these records, 
however, show that they were limited to copies of previously 
associated medical records pertaining to the Veteran's March 
1995 treatment.  The supplied records did not include the 
sought after pathological materials (e.g., pathology reports, 
tissue blocks, and slides).  There was also no negative 
response provided by the Central Texas Medical Center which 
informed VA that the requested pathological materials were 
not available.  Because Central Texas Medical Center 
potentially has records (pathological materials, in the form 
of pathology reports, tissue blocks, and slides) pertaining 
to the issue at hand, on remand, another attempt to obtain 
these records should be made.  38 C.F.R. § 3.159(c)(1).

The Board also notes that following receipt of the medical 
records from Central Texas Medical Center in December 2009, 
the AMC is not shown to have, pursuant to 38 C.F.R. 
§ 3.159(e), notified the Veteran of VA's non-successful 
efforts to obtain the requested pathological materials.

Accordingly, the case is REMANDED for the following action:

1.  The RO must again contact the Central 
Texas Medical Center for the purpose of 
retrieving any and all available 
pathologic specimens of the Veteran's 
throat cancer tumor which was surgically 
excised at that hospital in March 1995 
along with all associated slides and/or 
blocks (Path. No. 95-713 AND 95-836).  
The tissue samples/slides/blocks obtained 
must be packaged separately from the 
Veteran's claims file, and must be 
handled with appropriate care in light of 
the fragile nature of the specimens.

THE BOARD STRESSES THAT ANY PATHOLOGICAL 
MATERIALS OBTAINED IN CONNECTION WITH 
THIS REMAND ARE OF A FRAGILE AND 
IRREPLACABLE NATURE. DUE CARE MUST BE 
TAKEN TO ENSURE THAT THE MATERIALS ARE 
HANDLED CAREFULLY SO AS TO AVOID DAMAGE 
AND/OR POTENTIAL LOSS.

If the requested pathological records are 
deemed by the Central Texas Medical 
Center NOT to be available, such 
unavailability MUST be reported to VA.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the Veteran and his representative 
in accordance with the provisions of 38 
U.S.C.A. § 5103A(b) (West 2002 and Supp. 
2009); 38 C.F.R. § 3.159(e) (2009).

2.  After completion of the above, the RO 
must ensure that the specimens received 
in connection with paragraph 1 are 
packaged and mailed to the Board via 
Express Mail in accordance with United 
States Postal Service Publication 52, 
Hazardous, Restricted and Perishable 
Mail, Appendix C, USPS Packaging 
Instruction 6C (including marking all 
packaging with the universal biohazard 
symbol).  The provisions of Publication 
52 are readily available at www.usps.com.  
The RO must ensure that sufficient 
cushioning material is used, and that 
secondary packaging is accomplished.  The 
packaged materials are to be associated 
with, but not inserted into, the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

